UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :                       7/30/2019
MEGAN BARROS,                                             :
                                                          :
                                        Plaintiff,        :
                                                          :      18-CV-3394 (VSB)
                      -against-                           :
                                                          :            ORDER
NATIONAL RAILROAD PASSENGER                               :
CORPORATION d/b/a AMTRAK.                                 :
                                                          :
                                        Defendant. :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        I am in receipt of a motion from counsel for Plaintiff seeking an order relieving Pulvers,

Pulvers & Thompson, LLP as counsel for Plaintiff. (Doc. 27.) Accordingly, it is hereby:

        ORDERED that, no later than August 6, 2019, counsel of Plaintiff shall submit a

supplemental affirmation indicating whether they are asserting a retaining or charging lien,

pursuant to Rule 1.4 of the Local Rules of the United States District Courts for the Southern and

Eastern Districts of New York.

        IT IS FURTHER ORDERED that if Plaintiff opposes her counsel’s motion to withdraw,

she shall submit any opposition brief or letter no later than August 20, 2019.

        IT IS FURTHER ORDERED that, no later than August 8, 2019, counsel for Plaintiff

shall serve on Plaintiff a copy of this order, the unredacted motion to withdraw and supporting

papers, and the supplemental affirmation.

        IT IS FURTHER ORDERED that all deadlines and conferences in this matter are

adjourned sine die pending resolution of the motion to withdraw.

SO ORDERED.
Dated: July 30, 2019
       New York, New York

                            ______________________
                            Vernon S. Broderick
                            United States District Judge
